Citation Nr: 1043581	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  08-28 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
callous, distal aspect, left foot.

2.  Entitlement to a compensable rating for service-connected 
bilateral hearing loss.

3.  Entitlement to service connection for emphysema.

4.  Entitlement to service connection for bronchitis.

5.  Entitlement to service connection for depression.

6.  Entitlement to service connection for aggressive personality 
type.

7.  Entitlement to service connection for paralysis, left foot.

8.  Entitlement to service connection for anxiety.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1974 to March 1976.  
This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran has asserted in multiple statements that he wants to 
testify before a Veterans Law Judge.  See September 2008 and 
October 2008 VA Form 9 and October 2008 Hearing Options Form.  To 
date, the Veteran has not yet had a hearing before a Veterans Law 
Judge.

Under 38 C.F.R. § 20.703, a Veteran can request a hearing before 
the Board of Veterans' Appeals at a Department of Veterans 
Affairs field facility when submitting the substantive appeal (VA 
Form 9) or anytime thereafter.  See 38 C.F.R. § 20.703 (2010).  
Because such hearings for the Board are scheduled by the RO, a 
remand of this matter is required in this case.  See 38 C.F.R. § 
20.704.
	
Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate steps 
to schedule the Veteran for a hearing 
before a Veterans Law Judge at the 
earliest opportunity, following the usual 
procedures as set forth in 38 U.S.C.A. § 
7107 (West 2002 & Supp. 2010) and 38 
C.F.R. § 20.704.

2.  After the hearing is conducted, or in 
the event the Veteran withdraws his 
request for hearing, or fails to appear at 
the scheduled hearing, the case should be 
returned to the Board.

The purpose of this REMAND is to afford due process.  The Veteran 
has the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112.



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

